DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-14,22-23 in the reply filed on 06/17/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation for the  second step is optional in the claim 3; therefore, any limitations in claims 5 and 6 which is about second step does not further limit 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the limitation “a distance between first inner side surfaces, and a distance between an interface between the doped region of the second source/drain region and the channel region and another interface between the doped region of the second source/drain region and the channel region” is unclear the distance should be between 2 points and not three points and furthermore, it is not clear what applicant is referring to from first inner side surface?

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The first spacer lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-8,11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Pub No. 20190140080).

 	With respect to claim 1, Lee et al discloses a substrate (110,Fig.14); a first source/drain region (130,Fig.14), a channel region (120,Fig.14) and a second source/drain region (180,Fig.14) stacked sequentially on the substrate (110,Fig.14) and adjacent to each other (Fig.14); and a gate stack (154,Fig.14) formed around an outer periphery of the channel region (Fig.14); wherein the gate stack has a thickness varying in a direction perpendicular to a top surface of the substrate (Fig.14).

 	With respect to claim 3, Lee et al discloses wherein the gate stack has a first step (154 bends downward toward 130,Fig.14) extending toward the first source/drain region (130,Fig.14), and/or the gate stack has a second step extending toward the second source/drain region.

 	With respect to claim 4, Lee et al discloses wherein a first spacer (bottom of 152,Fig.14) is provided between the gate stack and the first source/drain region (130,Fig.14), and a second spacer (160,Fig.14) is provided between the gate stack and the second source/drain region (180,Fig.14).

 	With respect to claim 5, Lee et al discloses wherein the first spacer covers the first step so as to completely separate the gate stack from the first source/drain region (Fig.14), the limitation “and the second spacer covers the second step so as to completely separate the gate stack from the second source/drain region” does not limit claim 3 since it is not required to find the limitation for the second step. 

 	With respect to claim 6, Lee et al discloses wherein the first spacer conformally formed on the first step (Fig.14), as for limitation  “and the second spacer are conformally formed on the  second step respectively” does not limit claim 3 since it is not required to find the limitation for the second step. 

 	With respect to claim 7, Lee et al discloses wherein the first spacer and the second spacer respectively have a first inner side surface (bottom of 152in direct contact with 120,Fig.14) and a second inner side surface (the side of 160 in direct contact with 120,Fig.14) substantially coplanar with the interface between the gate stack and the channel region (Fig.14).

 	With respect to claim 8, Lee et wherein a doped region of the first source/drain region (130,Fig.14) and a doped region of the second source/drain region (180,Fig.14) extend along an outer surface of the first source/drain region and an outer surface of the second source/drain region respectively (Fig.14).

 	With respect to claim 11, Lee et al discloses wherein a lower surface of the first spacer (in this case lower spacer is 140 all the way in the left,Fig.14) is substantially coplanar with an interface between a material layer forming the channel region (bottom corner of 120,Fig.14) and a material layer forming the first source/drain region (upper corner of 130,Fig.14), an upper surface of the second spacer (top surface of 160,Fig.14) is substantially coplanar with an interface between the material layer forming the channel region (top surface of 120,Fig.14) and a material layer forming the second source/drain region (bottom surface of 180,Fig.14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub No. 20190140080), in view of Balakrishnan et al (US Patent No. 9525064).

With respect to claim 2, Lee et al does not explicitly disclose wherein the thickness of the gate stack increases in a direction parallel to the top surface of the substrate from an interface between the gate stack and the channel region. On the other hand, Balakrishan et al discloses wherein the thickness of the gate stack (1401,Fig.20A)  increases in a direction parallel to the top surface of the substrate (Fig.20A) from an interface between the gate stack and the channel region (end portion which is not covered by 1202,Fig.20A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lee et al according to the teachings of Balakrishan et al such that end portion gate stack has a larger thickness than the interface region, in order to create larger contact area for the gate contact.


 	With respect to claim 10, Lee et al discloses wherein a lower surface of the first step (horizontal surface,Fig.14), however, Lee et al does not explicitly disclose is substantially parallel to an interface between a material layer forming the channel region and a material layer forming the first source/drain region, and/or an upper surface of the second step is substantially parallel to an interface between the material layer forming the channel region and a material layer forming the second source/drain region. On the other hand, Baklarkeishnan et al discloses the interface between channel (501,Fig.20A) and source and drain region (103,Fig.20A) is a horizontal line (Fig.20A), therefore, it would be parallel to the lower surface of the first step in Lee et al. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lee et al according to the teachings of Baklarkeishnan et al such that the first source/drain region completely covers the end portion of the channel region in order to enhance the operation of the device.

 	With respect to claim 14, Lee et al discloses wherein the semiconductor material of the first source/drain region is made from SiGe (Para 46), but does not explicitly disclose wherein a semiconductor material of the channel is different from the first source/drain. On the other hand, Balakrishan et al discloses wherein a semiconductor material of the channel region (Silicon, Col6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lee et al according to the teachings of Balakrishan et al such that channel region is made from epitaxial silicon since it is the most common material in the semiconducting industry, and it cost less than most material.

Claim(s) 12-13,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub No. 20190140080).


 	With respect to claim 12, the arts cited above does not explicitly disclose wherein the spacers are formed of a material with a low dielectric constant. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lee et al such that low dielectric constant material is used in order to reduce the cost of fabrication of the device.

 	With respect to claim 13, the arts cited above do not explicitly disclose wherein the channel region comprises a single crystal semiconductor material. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lee et al such that single crystal channel semiconductor material is used in order to increase the mobility of charges in the channel layer, thereby increase the transistor’s frequency response. 


 	With respect to claim 22, Lee et al does not explicitly disclose, comprising an integrated circuit formed by the semiconductor device according to claim 1. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lee et al such that  an integrated circuit formed by the semiconductor device according to claim 1, such as a chip in the cell phone, since all of the chips have transistors.

 	With respect to claim 23, Lee et al does not explicitly disclose device comprises a smart phone, a computer, a tablet computer, an artificial intelligence device, a wearable device, or a mobile power supply. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Lee et al such that the device comprises a smart phone, since all the smart phones comprises chips and all chips have transistors. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895